Case 6:20-mj-01026-TBS Document5 Filed 01/13/20 Page 1 of 1 PagelD 10
AO 466A (Rev. 12/09) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)

UNITED STATES DISTRICT COURT
Middle District of Florida

ORLANDO DIVISION
UNITED STATES OF AMERICA
VS. CASE NO: 6:20-mj-1026
DAVID F SMITH, III
Charging District’s

Case No. 5:18-mj-1822

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I, David F Smith, III, understand that I have been charged in another district, the Eastern District of
North Carolina
I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2). an identity hearing to determine whether I am the person named in the charges;

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing within 14 days of my first appearance if I am in custody and 21 days
otherwise - unless I am indicted — to determine whether there is probable cause to believe that an
offense has been committed;

(5) ahearing on any motion by the government for detention;

(6) request transfer of the proceedings to this district under Fed.R. Crim.P. 20, to plead guilty.

I AGREE TO WAIVE MY RIGHT(s) TO:
an identity hearing and production of the warrant
0 a preliminary hearing

/ a detention hearing

an identity hearing, production of the warrant, and any preliminary or detention hearing to which
I may be entitled in this district. I request that those hearings be held in the prosecuting district,
at a time set by that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me.

January 13, 2020

 

 

=" Sighatfye of defendant’s attorney

Yala RON a4 ng

Printed name of deferdant’s attorney

 
